[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL MEMORANDUM OF DECISION
The court supplements its Memorandum of Decision of October 8, 1999, by finding that the evidence produced supports the revised calculation of damages hereinafter presented.
I. As to Dies and Molds
There were five sets of dies and molds which were not delivered to Mukon. Competent evidence presented established that the minimum value for replacing each set was $5,200. Thus, the damages for replacing the five sets is $26,000. The revised set-off to which Mukon is entitled is as follows:
A. NVF claim              $ 6,745.72
B. Dies and molds (5 sets) 26,000.00
Total   $32,745.00
II. As to the Amount due Duro under the Installment Note
The court finds that Mukon was entitled to a credit of $32,745 retroactive to the time of the closing. The court further finds that the balance due Duro from Mukon is $11,739.16, calculated as follows:
Purchase price                     $150,000.00
         Escrow payment                     — 48,750.00 ___________ 101,250.00
         First installment payment          — 29,219.89 ___________ 72,030.11
         Second installment payment         — 29,219.89 ___________ CT Page 13702 42,810.22 Set-off1                       — 32,745.00 ___________ 10,065.22
         Interest @ 6 per cent2         +  1,673.94 ___________ Total $11,739.16
Having found that Duro breached the Asset Purchase Agreement by not disclosing the claim of NVF, and by not tendering its dies and molds, the court adjusts the payments due Duro on the Installment Note to the aforesaid amount of $11,739.16.
III. As to Counsel Fees
Inasmuch as the parties agreed that the issue of counsel fees would be decided after the rendering of the decision on the merits, the court instructs the clerk to schedule a hearing on counsel fees.
Clarance J. Jones, Judge